Case 7:19-mj-00239 Document 1 Filed in TXSD on 02/02/19 Page 1 of 1

.AO 91 (Rev 8101) Crimina.lf`

 

United States District Court

soUTHERN ‘ DIs'.i:RIcT or TEXAS
M¢ALLEN nrvIsIoN

 

 

uNITEr) sTATF,s 0F AMERrCA g,;g,§g sg;;;§g §§gm§g?@mm
"~=i 2 223. 3'
"' PMWSM*§"‘ M CRIMINAL coMPLAINT

Denise |srael Garcia-Munoz

FEB B"Z 2@1? case Number= M-19-0239-M

lAE YoB: 1987 @l@l'i£ 65 €@ttt‘i
E| Salvador
(Name and Addrcss of Del`endant)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about ' Janua!y 31, 2019 in l Hidalqo County, in

_»

the Southern District of negst

(Track Statutory Language of Ojj”ense)
being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law,`and
thereafter was found near Abram, Texas, within the Southern District of 'I`exas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; .

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I~further state that l am a(n) SeniorPatrol Agent and that this complaint is based on the
following facts:

 

Denise lsrael Garcia-Munoz was encountered by Border Patrol Agents near Abram, Texas on January 31, 2019. 'I'he investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on January 31, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on January 17, 2017 through Laredo, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the,\ U.S. Attorney General and/or the Secretary of Homeland
Security.

l declare under penalty of perjury that the statements in this complaint are true and correct. Executed on February 02, 2019.

 

Continued on the attached sheet and made a part of this complaints . |:]Yes .No
Submitted by reliable electronic means, sworn to and attested
telephonlcally per Fed. R. Cr.P.4.1, and probable cause found on: /S/ Migue| Va|||e
Signature of Complainant
§ 3‘§ ~g - g
February 2, 2019 , 0 0/*1 Mr uel Valle 4 Semor Patrol A ent
'

 

 

J. Scott Hacker , , U.S. MaListrate ..ludge &'”_"=_--~"_"_'_

Name and Title of Judiclal Officer Signa re J lcial Officer

 

 

